*202The statute does not authorize the examination of an officer apart from the examination of the corporation and certainly that was not the effect of the order in the Goldmark ease. In the Meade case Mr. Justice Chester indicated that this was the law as to corporate parties and directed a modification of the order in that case so that in form at least it would be an order of examination of the defendant by requiring its secretary to be examined and produce its books and papers. But that does not warrant the interpretation that the Appellate Division in this department has sanctioned here a modification of the order for the examination of these yardmasters so as to make it an order for the examination of the defendant and requiring these yardmasters to be examined. These yardmasters are not “ officers, directors or managing agents ” of the corporation within the meaning of section 872, subdivision 7 of the Code of Civil Procedure.
An order may be entered vacating the order of Mr. Justice Chester for the examination before trial of the two witnesses in question, with ten dollars costs of this motion.